UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7685


PETER DIUGWU,

                Plaintiff – Appellant,

          v.

OFFICIALS AT POWHATAN CORRECTIONAL CENTER, Medical Staff
and Correctional Officials; OFFICIALS AT POCAHONTAS STATE
CORRECTIONAL   CENTER,   Medical Staff  and   Correctional
Officials; DEEP MEADOW CORRECTIONAL CENTER, Medical Staff
and Correctional Officials,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-01037-GBL-TCB)


Submitted:   February 24, 2011            Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Diugwu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter    Diugwu      appeals     the        district    court’s    order

dismissing      without     prejudice      his     42     U.S.C.    § 1983    (2006)

complaint for failure to exhaust administrative remedies.                         We

have     reviewed   the     record    and        find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Diugwu v. Officials at Powhatan Corr. Ctr., No. 1:10-cv-

01037-GBL-TCB (E.D. Va. filed Nov. 15, 2010; entered Nov. 16,

2010).     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented     in   the    materials

before    the   court     and   argument    would       not   aid   the   decisional

process.

                                                                             AFFIRMED




                                        2